Citation Nr: 0604513	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of heat stroke.

3.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.H. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983, and from March 1984 to January 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran testified at a hearing before the undersigned 
Judge at the RO in November 2004.  The claims folder includes 
the transcript from the hearing and veteran's corrections to 
the transcript.  In August 2005, the veteran submitted 
additional evidence in support of his claim along with a 
signed statement waiving initial consideration of such 
evidence by the RO.     

The issues of entitlement to service connection for skin 
cancer,  and the reopened issues of service connection for 
residuals of heat stroke and service connection for PTSD are 
addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  The RO denied reopening a service connection claim for 
PTSD in November 1999.  The veteran was notified of his 
procedural and appellate rights in a November 1999 letter; 
however, he did not perfect an appeal of this matter.

2.  New evidence received since the RO's November 1999 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.

3.  The RO denied a service connection claim for residuals of 
heat stroke in  December 1993.  The veteran was notified of 
his procedural and appellate rights in a December 1993; 
however, he did not perfect an appeal of this matter.

4.  New evidence received since the RO's December 1993 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for residuals 
of a heat stroke.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision, which denied reopening a 
service connection claim for PTSD, is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  The evidence received since the November 1999 decision is 
new and material, and the service connection claim for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

3.  The RO's December 1993 decision, which denied a service 
connection claim for residuals of a heat stroke, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

4.  The evidence received since the December 1993 decision is 
new and material, and the service connection claim for 
residuals of a heat stroke is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002 & Supp. 2005). Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  At the outset, the Board 
notes that the duty to notify and assist has been met to the 
extent necessary to reopen the claims.  Thus, there is no 
prejudice to the veteran in deciding that part of the claims 
at this time. The additional delay in the adjudication of 
these issues which would result from a remand solely to allow 
the RO to apply the VCAA would not be justified.  VA's duty 
to notify and assist with regard to the merits of the claims 
is discussed in the REMAND herein.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  When a claim to reopen 
is presented under section 5108, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

PTSD

The RO denied service connection for PTSD in a January 1999 
rating decision.  In a November 1999 decision, the RO denied 
to reopen the veteran's service connection claim.  The 
veteran was notified of the November 1999 decision and of his 
procedural and appellate rights by a letter that same month; 
however, the veteran did not appeal.  Thus, that decision is 
final.  38 C.F.R. § 20.1103 (2005).

At the time of the January 1999 and November 1999 rating 
decision, the claims file included service medical records, 
PTSD questionnaire, and medical records from private and VA 
examiners.  The veteran was claiming PTSD based on a personal 
assault during service.  Specifically, the veteran indicated 
that he was attacked, beaten, and robbed in 1982 by other 
servicemen.  The veteran indicated to a December 1998 VA 
examiner that he eventually identified one of the servicemen 
who attacked him and that person was arrested and found 
guilty of the offense.  No evidence of the incident was noted 
in the record other than from the veteran's statements.  The 
December 1998 VA examiner indicated that the veteran's PTSD 
was secondary to childhood physical and sexual abuse, and 
also assault while in the military.   Based upon the above 
evidence, the RO denied the claim, finding that there was no 
corroborating evidence supporting a determination that the 
claimed stressor occurred.  

In the veteran's application to reopen his service connection 
claim for PTSD, he submitted a written statement from S.H.  
S.H. wrote and testified before the undersigned Judge that 
she accompanied the veteran to the location of the assault 
and observed his "obvious physiologic reaction" to being 
there.  She further stated that she spoke with the office 
manager of the place where the assault occurred, and the 
local police.  Both confirmed that there were many assaults 
in the early 1980s in that area..  She also researched news 
reports, including an article she claimed discussed assaults 
in the area.  In addition, the veteran testified that he lost 
his driving privileges in service after the alleged assault. 

S.H.'s written statements and the veteran's testimony raise a 
reasonable possibility of substantiating the service 
connection claim for PTSD.  Thus, the evidence received 
subsequent to the November 1999 rating decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156, and provides 
a basis to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West. 2002 & Supp. 2005).  
 
Residuals of a Heat Stroke

The RO denied service connection for residuals of a heat 
stroke in a December 1993 rating decision.  The veteran was 
notified of the decision and of his procedural and appellate 
rights by a letter that same month; however, the veteran did 
not appeal. Thus, that decision is final.  38 C.F.R. § 
20.1103 (2005).  The basis for the denial was that the May 
1993 VA examination report noted no residuals from the in-
service heat stroke.

In the veteran's application to reopen his service connection 
claim for residuals of heat stroke, the veteran claimed that 
he developed behavioral or personality problems following the 
heat stroke in service and that he received psychiatric 
treatment in service in the 1990's.  In support of his claim, 
the veteran submitted a written statement from his ex-wife.  
She stated that she observed the veteran's personality 
changed after the severe heat case.  According to her, the 
veteran became more serious and withdrawn.  His ex-wife also 
indicated that they received marital counseling from a Dr. 
Gay in Beaufort, South Carolina prior to the divorce in 1994.   

The ex-wife's statements raise a reasonable possibility of 
substantiating the service connection claim for residuals of 
heat stroke.  Thus, the evidence received subsequent to the 
November 1999 rating decision is "new and material" as 
contemplated by 38 C.F.R. § 3.156, and provides a basis to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West. 2002 & 
Supp. 2005).  


ORDER

New and material evidence has been submitted to reopen 
entitlement to service connection for PTSD.   

New and material evidence has been submitted to reopen 
entitlement to service connection for residuals of a heat 
stroke.   


REMAND

The veteran is claiming that he has PTSD as a result of being 
subjected to a personal assault during service.  He outlined 
the alleged incident in a June 2003 written statement and in 
testimony from the November 2004 hearing.  Moreover, he noted 
that he lost his driving privileges in service after this 
incident.  However, the Board observes that the veteran's 
service personnel records are not of record.  Because the 
veteran's claimed stressors primarily involve allegations of 
a personal assault, any development of the record must be in 
accordance with that required of claims involving allegations 
of personal assault.  See Patton v. West, 12 Vet. App. 272 
(1999).  Veterans claiming service connection for disability 
due to an in- service personal assault face unique problems 
documenting their claims.  Personal assault is an event of 
human design that threatens or inflicts harm. Although these 
incidents are most often thought of as involving female 
veterans, male veterans may also be involved.  Care must be 
taken to tailor development for a male or female veteran.  
These incidents are often violent and may lead to the 
development of PTSD secondary to personal assault.  VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14 
(Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s). Id. See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).  

With regards to the residuals of heat stroke claim, the 
veteran testified that he received psychiatric treatment in 
service from October 1990 through June 1991 at Paris Island.  
The Board is aware that mental health/psychiatric clinic 
records are generally not part of the veteran's service 
medical records and must be specifically requested.  As noted 
above, the veteran's ex-wife indicated that they received 
marital counseling from a Dr. Gay before their divorce in 
1994.  None of these records are included in the claims file 
and an attempt to obtain these records must be made before 
adjudication on the merits.  38 C.F.R. § 3.159 (2005).

With regards to the service connection claim for skin cancer, 
service medical records note treatment for hemangioma in the 
right shoulder.  VA examination report dated in May 1993 
noted a reddened area of skin that looked like a residual of 
a scar on the right posterior shoulder, which the veteran 
claimed burned a lot.  The examiner urged the veteran to seek 
evaluation from a dermatologist for this problems.  
Subsequent post-service medical records indicated that the 
veteran was treated for skin cancer of the right shoulder.  
Based upon the above evidence, the Board required a VA 
etiological opinion to determine whether the veteran's skin 
cancer of the right shoulder was related to service.  
38 C.F.R. § 3.159 (2005).   

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the AMC/RO for 
the following actions:

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), and any other 
applicable legal precedent with respect 
to the issues of entitlement to service 
connection for PTSD, residuals of a heat 
stroke, and skin cancer.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  VA should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claims as explicitly required by 
38 C.F.R. § 3.159(b). 38 U.S.C.A. § 
5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). A 
record of his notification must be 
incorporated into the claims file.

2.  VA should obtain the veteran's 
service personnel records for his periods 
of active service from April 1980 to 
April 1983, and from March 1984 to 
January 1993,   and associate them with 
the claim file.  If the records are not 
available.  

If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

3.  The AMC/RO should obtain in-service 
psychiatric/mental health and marital 
counseling records from Paris Island 
military medical facility from 1989 
through 1993. 

4.  The AMC/RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
psychiatric, personality, or behavioral 
problems since active service in 1993, 
including the full name and address of 
Dr. Gay from Beaufort, South Carolina.  
After obtaining all necessary 
authorization, the AMC/RO should request 
copies of such records and associate 
these with the claims file.

5.  Pertaining to his PTSD claim, the 
AMC/RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors.  He 
should be asked to provide, as 
specifically as possible, the dates and 
location of the alleged stressors and any 
other information pertinent to 
verification.

6.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran should be asked 
to provide any additional information 
possible regarding the personal assault 
in October 1982 and to identify 
alternative sources for supporting 
evidence of such reports, such as any 
police reports or criminal court records.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.
The AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

7.  After completion of #1-6 above, VA 
should schedule the veteran for a VA 
psychiatric examination. The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination. The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD, as well as any residuals of 
heat stroke.  The examiner should provide 
an opinion on the following:

	a. Does the veteran have a diagnosis 
of PTSD?

b. If PTSD is diagnosed, the 
examiner should identify the 
stressor(s) supporting the diagnosis 
of PTSD.  In identifying any claimed 
stressor(s) the examiner should 
review the entire record.  After 
consideration of these stressors, 
the examiner should explain whether 
they satisfy the criteria to support 
a diagnosis of PTSD.

c.  Does the veteran have any 
psychiatric, personality, or 
behavioral problems due to residuals 
of heat stroke suffered in service.  

The report of the examination should 
include a complete rationale for all 
opinions.

8.  VA should schedule the veteran for a 
VA skin examination. The claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination. The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's skin 
cancer of the right shoulder, or 
residuals thereof, is related to service. 
The report of the examination should 
include a complete rationale for all 
opinions.

9.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's 
claims. If any benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations. An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


